DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 5-6, with respect to the rejection(s) of claim(s) 9-10, 14 and 16 under 35 U.S.C. 102(a)(1) have been fully considered and are at least partially persuasive. Takahashi does not disclose an extension from the housing in the form of an arm. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the current amendments. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., first and second spark gaps arranged asymmetrically distributed in the pre-chamber when considered along a direction perpendicular to a longitudinal direction of the pre-chamber spark plug) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 9-12, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (JP 2009-036157 A) in view of Chiera (US Patent Application Publication 2013/0206122).
Regarding claim 9, Takahashi discloses a pre-chamber spark plug for a combustion chamber of an internal combustion engine, comprising: 
a pre-chamber (46) which has a plurality of openings (47) and which is connectable fluidically to the combustion chamber via the openings, and
a first spark gap (45b) and a second spark gap (45a) which are disposed in the pre-chamber and via which respective ignition sparks are formable;
wherein the first and second spark gaps are arranged asymmetrically distributed in the pre-chamber and wherein the first spark gap is arranged further outwards than the second spark gap along a direction extending perpendicularly to a longitudinal direction (along 41) of the pre-chamber spark plug; and 
a central electrode (41), a ground electrode (44a), and a housing (44), wherein the ground electrode is integrally formed with the housing of the pre-chamber spark plug (as shown in Figures 10 and 12). 
Takahashi does not disclose the central electrode extends from the housing as an arm toward the central electrode and wherein the second spark gap is formed between a first electrode region formed by the arm and a second electrode region formed by the central electrode.
Chiera discloses a pre-chamber spark plug comprising a central electrode (102) that extends from a housing as an arm (214) toward the central electrode and wherein a second spark gap is formed 
Chiera teaches that this design increases the ignition delay time, thereby prolonging the life of the spark plug [0073]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the spark plug disclosed by Takahashi to include the arm disclosed by Chiera to increase the ignition delay time thereby prolonging the life of the spark plug. 
	Regarding claim 10, Takahashi further discloses wherein the first spark gap is formed between third and fourth electrode regions and wherein the third and fourth electrode regions have a first and second distance from each other and the first and second electrode regions have a second distance from each other which is different from the first distance (as shown in Figures 10 and 12).
Regarding claim 11, Takahashi discloses the plug of claim 10 as discussed above but does not explicitly disclose the first and second distances differ from one another within a range of .05 to .15 millimeters inclusive. It would have been an obvious matter of design choice to a person of ordinary skill in the art to limit the difference between the first and second distances to the inclusive range of .05 to .15 because discovering the optimum distance would have been a mere design consideration based on the desired gap length.  Such a modification would have involved only routine skill in the art to accommodate the breakdown voltage requirement as discussed in paragraph 0023 of Takahashi.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See In re Aller, 105 USPQ 233.
Regarding claim 12, Takahashi discloses the plug of claim 10 as discussed above but does not explicitly disclose the first and second distances differ from one another within a range of .05 to .15 millimeters inclusive. It would have been an obvious matter of design choice to a person of ordinary skill In re Aller, 105 USPQ 233.
	Regarding claim 14, Takahashi further discloses wherein respective passage directions of at least two of the openings run at an angle to the longitudinal direction of the pre-chamber spark plug (as shown in Figures 10 and 12). 
	Regarding claim 16, Takahashi further discloses an internal combustion engine for a motor vehicle, comprising: 
	a combustion chamber (30); and
	the pre-chamber spark plug (40) according to claim 9 which is assigned to the combustion chamber. 
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (JP 2009-036157 A) in view of Chiera (US Patent Application Publication 2013/0206122) and further in view of Eaton (US Patent Number 3,868,530).
Regarding claim 13, Takahashi discloses the plug according to claim 10 but does not disclose wherein at least respective tips of the electrode regions are formed of a precious metal. 
Eaton discloses a spark plug with a precious metal electrode tip (Abstract). 
Eaton teaches that it is known in the art to use precious or semi-precious metals as electrode tips in spark plugs for prolonged life (Background of the Invention). 
. 
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (JP 2009-036157 A) in view of Chiera (US Patent Application Publication 2013/0206122) and further in view of Kuhnert (US Patent Application Publication 2017/0358906).
	Regarding claim 15, Takahashi discloses the plug of claim 14 as discussed above, but does not disclose a central opening. 
	Kuhnert discloses one central opening and at least two openings arranged distributed around the central opening (14) in a circumferential direction of a pre-chamber spark plug (as shown in Figure 1). Kuhnert teaches that igniting characteristics of prior art pre-chamber spark plugs were insufficient, and that his design with a central opening improves spark efficiency [0005-0006]. 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the central opening disclosed by Kuhnert with the plug disclosed by Takahashi to improve the spark efficiency of the plug. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747